         Case 1:19-cr-00320-PGG Document 64 Filed 12/22/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------x
UNITED STATES OF AMERICA
                                                           1:19-CR-320-(PGG)

               - against
                                                               ORDER
– George Pagan

                      Defendant

------------------------------------------------------x


      It is hereby ORDERED that the Clerk of the Court pay the attached
invoice submitted by Kenneth Lau, LCSW-R P.C., Director of Empire
State Forensics, d/b/a Fortune Building in the amount of $4,000, for
professional services rendered in connection with the above captioned
case.



       SO ORDERED,

       Dated:
       December 22, 2020




                                                     Honorable Paul G. Gardephe
                                                     U.S. District Judge
     Case 1:19-cr-00320-PGG Document 64 Filed 12/22/20 Page 2 of 2




    Empire State Forensics, LCSW P.C.
                                   Fortune Building
                             280 North Central Ave, Suite 40
                               Hartsdale, New York 10530
                                     (914) 367-3370




                               INVOICE
Date Submitted: October 9, 2020


Re: George Pagan

Date Seen: May 29, June 5, 12, 26 and August 14, 2020


Location: Empire State Forensics Offices


Type of Assessment/Evaluation:

           Adult Sexual Offense Risk Evaluation Psychosexual Assessment


Completed By: Shoshanna Must, PH.D.


Payment Information:

               Total Cost of Assessment/Evaluation             $ 4,000.00


Please make check payable to: Empire State Forensics
Please send check to: 280 North Central Ave. Suite 40
                      Hartsdale, New York 10530
                      Att: Kenneth J. Lau, LCSW


Kenneth J. Lau, LCSW
EIN #: XX-XXXXXXX
